STEPHANIE LARSEN, CSR, RPR
                    OFFICIAL COURT REPORTER
                     33rd Judicial District
            P.O. Box 554 ** Marble Falls, TX 78654
                          (512)715-5230
                      reporter33@dcourt.org
      * * * * * * * * * * * * * * * * * * * * * * * * * * *

                COURT REPORTER EXTENSION REQUEST


September 1, 2015

Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711

RE:   03-15-00420-CR Burnet County Cause No. 42765
      Texas v. Karra Trichele Allen

To Whom It May Concern:

Please consider this an extension request as necessary for the
reporter's record in the above-named case.

This record is due 9/02/15. Volumes 1-18 were submitted today
via TAMES but I have been notified that they will be rejected
as the exhibit volume, Volume 19, is too voluminous. I need an
extension in order to parse the exhibits into a more manageable
two or three volumes for submission. I am on vacation and out
of state until 9/10/15.

If you have any questions, please do not hesitate to contact
me.

Thank you,

/sl/Stephanie Larsen